SAM BASS, Justice,
dissenting.
I respectfully dissent from the majority opinion for the reason that I can not, under the evidence, agree with the conclusions, assumptions, and hypotheses set forth in the majority opinion.
The standard for reviewing the sufficiency of the evidence on appeal is the same for direct and circumstantial evidence cases; and that is to view the evidence in the light most favorable to the verdict to determine whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Chambers v. State, 711 S.W.2d 240, 245 (Tex.Crim.App.1986); see also Garrett v. State, 682 S.W.2d 301, 304 (Tex.Crim.App.1984). In applying the above standard, the exclusion of reasonable hypotheses test may be used as one means of analyzing the sufficiency of circumstantial evidence. Garrett, 682 S.W.2d at 304.
In Johnson v. State, 673 S.W.2d 190, 195 (Tex.Crim.App.1984), the court held that:
[a] conviction based on circumstantial evidence cannot be sustained if the circumstances do not exclude every other reasonable hypothesis except that of the guilt of the defendant. Thus proof which amounts only to a strong suspicion or mere probability is insufficient. And it must be borne in mind that every circumstantial evidence case must be tested by its own facts to determine the sufficiency of the evidence to support the conviction.
In this case, the conviction was based solely on circumstantial evidence.
No one saw appellant harm the complainant, and no one saw her with a knife. No murder weapon was introduced or connected with appellant.
The evidence when viewed in a light most favorable to the State reveals the following facts. The investigating detective testified that it takes five to seven minutes to drive from the deceased's house to Weiner’s. Appellant arrived at work at 8:53, which means appellant must have left the house around 8:42, including time for walking to the car, parking, and entering work. Ha-mel talked to the deceased at 8:10 a.m. This would have left approximately 30 minutes for the commission of the murder and the cleaning-up afterwards, i.e., the time from 8:10 a.m. to 8:42 a.m.
The evidence indicates that someone stood bleeding in the rear of the shower. Thus, if the appellant was the assailant, since she was not injured, it would have had to have been the deceased in the shower sometime after 8:10, when her telephone conversation with Hamel ended. The repeated cut and stab wounds were the cause of Vigo’s death. One of the stab wounds was eight inches deep, and another wound went through the deceased’s arm. The number and nature of the wounds shows that they did not occur quickly. Additionally, the evidence of blood stains on the walls of both the bedroom and bathroom indicate that a struggle took place.
Also, since both the major artery and vein in the neck were severed, and given *520the blood pattern on the walls, the assailant should have also been bloodstained. Therefore, if appellant was the assailant, she would have had to shower and change clothes before leaving for work. No stained or wet clothes of the appellant were recovered or placed in evidence.
There is a reasonable hypothesis other than appellant’s guilt, that being, that the deceased was killed by an unknown person. This hypothesis can also be supported by the circumstances surrounding the murder. The officer testified that the blood found in the shower appeared to have been left by someone standing bleeding in the shower. Appellant had no wounds, and the deceased was murdered with her nightgown on, which is how she was last seen by her son. Therefore, it is reasonable to conclude that the deceased’s assailant was injured during the struggle and the unknown person left the blood found in the rear of the shower.
The evidence reflects that there was a possible means of entry to the house by an open back door. The deceased could have been alive and inside the house, being held by her assailant, when Hamel arrived at 9:00 a.m.
The fact that the neighbor claims to have been outside from 8:00 to 9:00 a.m., and to have seen no one other than Hamel, does not rebut the possibility of an intruder. The neighbor could not see the sides and back of the deceased’s house, where the back door was left opened. Also, he did not see the appellant leave for work.
In considering the reasonable hypothesis that someone other than the appellant committed the crime, all testimony showed that the relationship between the two sisters was close. The circumstantial evidence in this case raises a suspicion of appellant’s guilt. However, it is the court’s duty to insure that no one is convicted of a crime except upon proof beyond a reasonable doubt, and, upon proof excluding all other hypotheses except appellant’s guilt. Because of the failure of the evidence to meet the required burden of proof, appellant’s point of error one should be sustained, and the judgment should be reversed, and an order of acquittal should be entered.